Citation Nr: 0506497	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for several disabilities including COPD, 
claimed as asbestosis.  The veteran filed a timely appeal to 
this adverse determination in  regard to this issue.

The veteran testified at a Travel Board hearing at the RO in 
September 2004 before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board observes that in March 2004, the veteran submitted 
a packet of VA hospitalization records from the Gainesville 
VA Medical Center (VAMC) dated that same month.  It does not 
appear that the RO has yet had an opportunity to review these 
records, or to prepare a supplemental statement of the case 
(SSOC) which includes this evidence.  However, a review of 
these records indicates that this hospitalization was 
occasioned by an exacerbation of congestive heart failure, 
and consisted of treatment for same.  As these treatment 
records do not appear to be pertinent to the veteran's claim 
for service connection for a pulmonary disorder, namely COPD, 
claimed as asbestosis, the Board finds that a remand for 
initial RO consideration of these records is not required.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided); see also 38 C.F.R. § 19.31(b)(1) (2004).





FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran is not shown to have COPD that is related to 
active service, and is not shown to be causally or 
etiologically related to asbestos exposure during active 
service.


CONCLUSION OF LAW

COPD was neither incurred in nor aggravated by the veteran's 
active duty military service and is not due to asbestos 
exposure in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in June 2001.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in February 2003, in the statement of the case 
(SOC) issued in June 2003, at the time of his hearing before 
the undersigned in September 2004 and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001 and a letter in August 
2003, the RO provided the veteran with detailed information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  Consistent with 38 U.S.C.A. §5103(a) and 
38 C.F.R. §3.159 (b) the RO satisfied the notice requirements 
to: (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your 
claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).  The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records and service 
personnel records, post-service VA inpatient and outpatient 
treatment, a VA medical opinion addressing the likelihood 
that the veteran's lung disorder is related to asbestos 
exposure in service, and several personal statements made by 
the veteran in support of his claim.  The veteran testified 
at a hearing held at the RO before the undersigned in 
September 2004, and a copy of his testimony has been added to 
the claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is seeking entitlement to service connection for 
COPD, claimed as asbestosis, to include as a result of 
asbestos exposure during active service.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's service connection claim 
and service connection therefore cannot be granted.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

With respect to evidence of a current disability, VA 
inpatient and outpatient treatment reports from the 
Gainesville VA Medical Center (VAMC) dated from August 1997 
to August 2003 reflect that the veteran has been diagnosed 
with COPD on numerous occasions, beginning in 2001 and 
continuing to the present time.  As such, the record clearly 
demonstrates that the veteran currently suffers from COPD.  
The Board observes that the record does not reflect any 
diagnoses of asbestosis, despite extensive pulmonary work-ups 
in recent years, including repeated pulmonary function 
testing (PFT) and chest x-rays, as well as several periods of 
hospitalization for pulmonary problems.  While a VA follow-up 
note dated in February 2003 noted that the veteran had "a 
history of asbestosis," this notation appears to have been 
based on the veteran's own report, as the prior VA records do 
not show that such a diagnosis has ever been rendered.  In 
this regard, the Board observes that the veteran has stated 
that he has received all of his treatment for pulmonary 
disease at the Gainesville VAMC, and it appears that VA has 
requested and obtained all such records.  In any case, even 
if such a past history were to be confirmed, no current 
diagnosis of asbestosis is of record.

With respect to inservice evidence of COPD, service medical 
records contain no complaints, treatment, or diagnosis of 
COPD or any other chronic respiratory disorder.  The December 
1967 separation examination report indicated that the 
veteran's lungs and chest were "normal."  There is no 
evidence that the veteran suffered from COPD during active 
duty service.

The Board notes that in a June 2001 statement, the veteran 
asserted that he had been exposed to asbestos on several 
occasions during active service.  Specifically, he stated 
that "My problems are probably secondary to exposure to 
asbestos.  I spent many tours in confined quarters aboard 
ship (see assignment records) where asbestos was used for 
insulation and firefighting.  I also was assigned and taught 
at the Navy Firefighting School where I was exposed to 
asbestos daily."  He also later stated that the firefighting 
suits he used in firefighting school were made of asbestos.  
The Board observes that service personnel records submitted 
by the veteran confirm that the veteran served aboard several 
naval vessels, and that he was trained as an instructor at 
Navy Firefighting School.  The Board further observes that, 
based upon these records, the RO conceded that the veteran 
was likely exposed to asbestos during active service, 
although the extent of such exposure could not be quantified.  
Based upon these service records, the Board agrees with this 
finding of probable asbestos exposure.

However, while there is evidence that the veteran currently 
suffers from COPD and that he was likely exposed to asbestos 
during active service, there is no evidence or a medical 
nexus opinion linking his current COPD to such asbestos 
exposure in service.  While several VA treatment records 
noted the veteran's report of asbestos exposure in service, 
they also noted other risk factors, including a 16-year 
history of smoking up to 3 packs of cigarettes per day, 
though the veteran reported that he quit smoking many years 
earlier.  None of the VA inpatient and outpatient treatment 
notes stated which, if any, of these reported risk factors 
caused his current COPD.

Therefore, in September 2002 the RO requested that a VA 
physician review the veteran's claims file and offer an 
opinion as to the likelihood that the veteran's lung problems 
(as well as his heart problems and hypertension) were 
secondary to his inservice exposure to asbestos.  In 
requesting this opinion, the RO informed the examiner that, 
"based on [the veteran's] military occupational specialty 
his exposure to asbestos is 'highly probable.'"

The veteran underwent the requested VA examination in 
November 2002, at which time the examiner noted that she had 
reviewed the veteran's claims file as well as the veteran's 
computerized medical records contained on the VA Medical 
System.  She noted not only the veteran's exposure to 
asbestos, but also a long history of smoking.  The examiner 
set forth the veteran's relevant medical history, including a 
diagnosis of heart failure in February 2001, which was caused 
by coronary artery disease.  She opined that the veteran's 
"coronary artery disease cannot be said in any way to be 
related to any condition of asbestosis or lung disease."  
Following the veteran's heart failure, he developed 
arrhythmias.  He was then started on amiodarone therapy for 
ventricular tachycardia.  Following the use of amiodarone the 
veteran developed alveolitis, which was confirmed on chest x-
ray.  It was after the onset of alveolitis that the veteran's 
respiratory status became severely compromised, ultimately 
requiring the use of oxygen therapy.  The examiner then 
stated the following:

Prior to taking amiodarone, he had some 
mild abnormalities in his pulmonary 
function tests that were explained on the 
basis of his body habitus at the time.  
(There was extrinsic restrictive defect 
and at that time that was interpreted as 
secondary to his body habitus.)  This 
extrinsic defect is in contrast to 
intrinsic restrictive lung defect which 
is what we see in restrictive lung 
disease on the basis of pulmonary 
asbestosis. 

The veteran's high blood pressure 
similarly is unrelated to any asbestos 
exposure...

Without resorting to speculation, I 
cannot attribute any of the veteran's 
current lung, heart or hypertension to 
asbestos exposure.

The Board has no reason to doubt the veteran's statements to 
the effect that he was exposed to asbestos during service, 
and indeed such exposure appears likely due to his documented 
service experiences aboard numerous naval vessels and as a 
firefighting instructor.  However, there is simply no 
competent medical evidence indicating that the veteran's 
current COPD is a result of such asbestos exposure.  On the 
contrary, the November 2002 VA examiner indicated, following 
a review of all the evidence of record, that she found no 
evidence of asbestos-related disease, but rather that the 
veteran's type of lung defect was different from what one 
would find in a case of pulmonary asbestosis.  There is also 
no evidence of record suggesting that the veteran's COPD is 
otherwise related to his active service.

The Board further notes the November 2002 VA examiner appears 
to have suggested a relationship between the veteran's 
currently diagnosed COPD and his history of smoking, as she 
stated that the veteran "has a long history of smoking and 
carried a diagnosis of COPD," and noted that his coronary 
artery disease, treatment of which ultimately resulted in 
being placed on oxygen therapy for pulmonary problems, was 
due to the risk factors of high blood pressure and tobacco 
use.  However, the veteran has not claimed that he suffers 
from COPD which is related to inservice tobacco use.  The 
Board observes in passing that legislation has been enacted 
which effectively prohibits service connection for death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West 2002).

The Board also observes that the veteran has more recently 
asserted that his lung problems may not be related to 
asbestos exposure but instead may be related to a "two-year 
stint in fire fighting school," where he was reportedly 
exposed to smoke almost constantly.  However, at the time of 
his hearing before the undersigned in September 2004, the 
veteran testified that no health care professional had ever 
related his current lung problems to his military service, 
including his exposure to smoke from fires.  Furthermore, the 
Board observes that the VA physician who offered the November 
2002 VA medical opinion reviewed the veteran's entire claims 
file, which contained his history of duties as a firefighting 
instructor and his allegations regarding exposure to smoke, 
but did not relate the veteran's current lung problems to 
such smoke exposure or any other incident of service.  When 
the veteran was asked during his hearing if he wished to be 
given an opportunity to obtain such an opinion, he replied 
that he did not.  As there is no competent medical evidence 
relating the veteran's current respiratory disorder to his 
reported history of exposure to smoke in service, his claim 
based upon this theory of entitlement must be denied as well.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for COPD, claimed as asbestosis.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for COPD, claimed as asbestosis, is 
denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


